ORDER

PER CURIAM.
Movant Arnell Edwards was convicted by a jury in the Circuit Court of St. Louis County of unlawful use of a weapon, Section 571.030.1(1), RSMo 1994, and possession of a controlled substance, Section 195.202, RSMo 1994. His convictions and sentences were affirmed by this Court in State v. Edwards, 964 S.W.2d 557 (Mo.App. E.D.1998). He now appeals from the judgment denying his Rule 29.15 post-conviction relief motion after an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal,1 and no error of law appears. The motion court’s findings of fact and conclusions of law are not clearly erroneous. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. On June 12, 2000, one day before this case was submitted on the briefs, Movant filed a Motion for Leave to File Reply Brief Out of Time. Movant's motion is granted. We have read and considered Movant’s reply brief in making our decision.